Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “path P” as described in the specification at paragraph [0048] is not labeled in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0052] line 9 “if” should be –of--.
In the specification at paragraph [0054] line 10 “pint” should be –point--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ould (10,132,622).
The method as claimed is disclosed by Ould including the steps of receiving a set of measuring points (fig 1a) of the workpiece 4; determining a longitudinal axis (4a) of the workpiece based on the set of measuring points (fig 3a & 3b): projecting at least a part of the set of measuring points into a projection plane perpendicular to the longitudinal axis to obtain a set of projection points (column 1 lines 24+ disclose the known measurement being in a plane perpendicular to the longitudinal axis); and determining a two-point size of the workpiece based on the projection points.
With respect to claim 2 Ould discloses the set of measuring points includes measuring points obtained from one or both of a helix-measurement (fig 8) of the workpiece or the workpiece having a generally cylindrical shape (4 in fig 3a).
With respect to claim 3 Ould discloses determining a shape model of the workpiece based on the set of measuring points: and providing the longitudinal axis of the shape model as the longitudinal axis of the workpiece (fig 3a & 3b).
With respect to claim 4 Ould discloses the shape model is a cylindrically-shaped model (figure 3a), and the longitudinal axis (4a) of the workpiece corresponds to a cylinder axis of the cylindrically-shaped model.
With respect to claim 5 Ould discloses projecting of at least the part of the set of measuring points into the projection plane comprises projecting at least the part of the set of measuring points parallel to the longitudinal axis (column 1 lines 24+ disclose the known measurement being in a plane perpendicular to the longitudinal axis).
With respect to claim 8 Ould discloses the set of measuring points includes at least one subset of measuring points corresponding to one revolution of the workpiece, and the set of projection points includes at least one subset of projection points corresponding to the at least one subset of measuring points.
 With respect to claim 11 Ould discloses a processor and a memory that stores a set of executable instructions, wherein upon execution of the executable instructions by the processor, the apparatus operates as: a receiver configured to receive a set of measuring points of the workpiece; and a determiner configured to: determine a longitudinal axis (4a) of the workpiece based on the set of measuring points; project at least a part of the set of measuring points into a projection plane perpendicular to the longitudinal axis to obtain a set of projection points (column 1 lines 24+ disclose the known measurement being in a plane perpendicular to the longitudinal axis); and determine a two-point size of the workpiece based on the set of projection points.
With respect to claim 12 Ould discloses receiving a set of measuring points of the workpiece; determining a longitudinal axis of the workpiece based on the set of measuring points; projecting at least a part of the set of measuring points into a projection plane perpendicular to the longitudinal axis to obtain a set of projection points; and determining two-point size of the workpiece based on the projection points.
Allowable Subject Matter
Claims 6, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855